Appeal by the employer and its carrier from a decision and award of the Workmen’s Compensation Board. On December 19, 1958 the claimant attended a Christmas party given by his employer for all his employees. As he was leaving the party he was assaulted and stabbed by a coworker sustaining the injuries which are the subject of this claim. The claimant testified that the coworker assaulted him because of jealousy generated from the claimant’s having danced at the party with a female coworker. The employer’s foreman testified that the party was given each year and that there was drinking and dancing for all the employees. The board found that attendance at the party was a normal incident of claimant’s employment and that the assault which took place on the employer’s premises arose out of and in the course of his employment. In Matter of Scholtzhauer v. C. & L. Lunch Co. (233 N. Y. 12) relied on by the appellants, the female employee was asked for a date by a eoworker who became incensed and killed her when she refused. The court held that while the murder occurred in the course of employment it did not arise out of the employment inasmuch as the genesis of the assault bore no relation to any of the incidents of the employment. The difference between that situation and the instant one is that there was no definite occurrence attributable to the employment which sparked the altercation — here, however, the dancing and probably the drinking at the party initiated and stimulated the conflicting relationships which conflict shortly resulted in the injury. The connection here between the assault and the claimant’s employment is clear and the board’s decision is supported by substantial evidence (cf. Matter of Martin v. C. A. Prods. Co., 9 A D 2d 550, revd. on other grounds 8 N Y 2d 226). Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board.